
QuickLinks -- Click here to rapidly navigate through this document


PRECISION CASTPARTS CORP.
1998 EMPLOYEE STOCK PURCHASE PLAN
As Amended


    1.  Purpose of the Plan.  Precision Castparts Corp. (the "Company") believes
that ownership of shares of its common stock by its employees, and by the
employees of its subsidiaries, is desirable as an incentive to better
performance and improvement of profits, and as a means by which employees may
share in the Company's growth and success. The purpose of the Precision
Castparts Corp. 1998 Employee Stock Purchase Plan (the "Plan") is to provide a
convenient means for employees of the Company and its subsidiaries to purchase
the Company's stock.

    2.  Shares Reserved for the Plan.  There are 1,000,000 shares of the
Company's authorized but unissued Common Stock (the "Common Stock"), reserved
for the Plan. The number of shares reserved is subject to adjustment in the
event of stock dividends, stock splits, combinations of shares,
recapitalizations or other changes in the outstanding Common Stock. The
determination of whether an adjustment shall be made and the manner of any
adjustment shall be made by the Board of Directors of the Company (the "Board of
Directors") without any further approval from the shareholders, which
determination shall be conclusive.

    3.  Administration of the Plan.  The Plan shall be administered by the
Employee Stock Purchase Plan Committee (the "Committee"), which shall consist of
three or more employees appointed by the Board of Directors. The Board of
Directors may at any time remove any member of the Committee, with or without
cause, fill vacancies and appoint new members of the Committee. The Committee
shall have authority to promulgate rules and regulations for the operation of
the Plan, to adopt forms for use in connection with the Plan, to decide any
question of interpretation of the Plan or rights arising under the Plan and
generally to supervise the administration of the Plan. The Committee may consult
with counsel for the Company on any matter arising under the Plan. All
determinations and decisions of the Committee shall be conclusive. No member of
the Committee shall receive any compensation for serving as a member of the
Committee.

    4.  Eligible Employees.  Except as provided below, all full-time employees
of the Company and all full-time employees of any domestic or foreign subsidiary
corporation of the Company that is designated by the Board of Directors as a
participant in the Plan (a "Participating Subsidiary") are eligible to
participate in the Plan. Any employee who, after receiving an option pursuant to
the Plan, would own or be deemed under section 425(d) of the Internal Revenue
Code of 1986, as amended (IRC) to own stock (including stock that may be
purchased under any outstanding options) possessing five percent or more of the
total combined voting power or value of all classes of stock of the Company or,
if applicable, its parent or subsidiaries, shall be ineligible to participate in
the Plan. A full-time employee is one who is an employee of the Company or of
any Participating Subsidiary on the date an option is granted pursuant to the
Plan, excluding, however, any employee whose customary employment is fewer than
20 hours per week or whose customary employment is for not more than five months
per calendar year or who is a collective bargaining unit employee whose
collective bargaining unit has rejected participation in the Plan on behalf of
employees in that unit. Such rejection shall be effective until revoked by
written notice to the Company. An employee shall be treated as employed
continuously for all purposes of the Plan during any period not exceeding
90 days during which he or she is on sick, military or other bona fide leave of
absence, including layoff.

    5.  Participation in the Plan.  As of a specific date during the first month
of each calendar year, the Board of Directors may make an option grant under the
Plan to all, but not fewer than all, eligible employees. The specific grant date
selected by the Board of Directors is referred to as the Offer Date. Shares
subject to the options, to the extent of exercise of the options by eligible
employees, shall be purchased on December 31 of the year in which the Offer Date
occurs (the "Purchase Date") or the earlier Special Purchase Dates (as defined
below) specified under Section 12(c) with respect to certain retirees. To the
extent options granted under the Plan are not exercised by the Purchase Date,
the options shall expire and be of no further force or effect.

--------------------------------------------------------------------------------

    Options granted pursuant to the Plan in any calendar year shall give each
eligible employee the right to purchase shares of Common Stock at the Purchase
Price with payroll deductions up to 10 percent of eligible compensation for
which a payroll deduction percentage may be specified as further described
below. The maximum number of shares that can be purchased is the lesser of 2,000
shares or shares with a market value of $25,000 on the Grant Date.

    No options may be granted pursuant to the Plan that would allow an
employee's right to purchase shares under all stock purchase plans of the
Company and its subsidiaries, to which IRC section 423 applies, to accrue at a
rate that exceeds $25,000 of fair market value of shares (determined on the
Grant Date) for the calendar year in which the Grant Date occurs. For this
purpose, the right to purchase shares pursuant to an option accrues on the
Purchase Date or Special Purchase Date for certain retirees, if applicable.

    An employee may participate in the Plan with respect to all or a portion of
the shares covered by the option by submitting to the Company, on a form
supplied by the Company, a subscription and payroll deduction authorization. The
payroll deduction authorization will authorize the employing corporation to
deduct a specific amount from each of the employee's regular paychecks beginning
with the payroll period after which the payroll deduction authorization was
submitted and continuing until the last payroll period before the Purchase Date
or until the employee amends or terminates the payroll deduction authorization.
With respect to each applicable pay period, an employee who receives a base
salary may specify a payroll deduction percentage that is at least 1 percent and
not greater than 10 percent of such employee's base salary for the pay period,
and a non-salaried employee may specify a payroll deduction percentage that is
at least 1 percent and not greater than 10 percent of the employee's
straight-time component of total wages for all hours worked up to 40 hours in a
weekly pay period, or up to an equivalent number of hours if the pay period is
other than weekly. After an employee has begun participating in the Plan by
initiating payroll deductions, the employee may change the authorized payroll
deduction percentage at each pay period, and the change will be effective in the
next payroll period. An employee may suspend the deduction at any time, and the
suspension will be effective in the next payroll period after the deduction is
suspended. Accumulated deductions will be refunded, without interest, within
30 days upon written request. After suspension, deduction may be resumed, but
not until at least one month after the deduction was suspended. If an employee's
employment with the Company is terminated before the Purchase Date, other than
on account of death or retirement, accumulated payroll deductions will be
refunded, without interest, within 30 days. On termination due to death or
retirement, the retiree or representative of the estate of the deceased
employee, if applicable, may elect to have the accumulated payroll deductions
refunded as described above. Otherwise, the accumulated amount will be used to
purchase shares as described below.

    6.  Purchase of Shares.  All amounts withheld from an employee's pay
pursuant to Section 5 shall be credited to an account established for the
employee under the Plan (the "employee's account"). No interest will be paid on
the accounts. The total amount credited to an employee's account on the Purchase
Date, or the Special Purchase Date described below for certain retired
participants, if applicable, will be used to purchase full and fractional shares
under the Plan, subject to the applicable limits on available shares. If the
total amount in any employee's account, or the aggregate of all employees'
accounts, would purchase shares in excess of the applicable limits, the excess
will be refunded to the employees affected by the limits.

    7.  Purchase Price.  The price at which a share of Common Stock may be
purchased pursuant to the Plan shall be specified by the Board of Directors at
the time of option grant, but shall not be less than the lower of (i) 85 percent
of the fair market value of a share of Common Stock for the Grant Date, or
(ii) 85 percent of the fair market value of a share of Common Stock for the
Purchase Date. Unless otherwise specified by the Board of Directors, the fair
market value of a share of Common Stock shall be the Closing Price of a share of
Common Stock as shown on the New York Stock Exchange Composite Transactions
Listing for such date, as published in The Wall Street Journal. In the

2

--------------------------------------------------------------------------------

event that the Common Stock is no longer listed on the New York Stock Exchange
or the price is no longer shown on the New York Stock Exchange Composite
Transactions Listing, then the Board of Directors or the Committee shall
substitute a comparable source of closing price information.

    8.  Delivery and Custody of Shares.  Full and fractional shares determined
as of the Purchase Date will be credited to each employee's account within
30 days after the Purchase Date. Shares purchased by employees pursuant to the
Plan shall be held by the Bank of New York or a successor custodian approved by
the Board of Directors (the "Custodian"). By appropriate instructions to the
Custodian on forms to be provided for the purpose, an employee may obtain
transfer into the employee's own name of all or part of the whole shares held by
the Custodian for the employee's account, and delivery of those shares to the
employee. Any fractional shares held by the Custodian for the employee's account
will be settled for cash. Upon an employee's written request to the Custodian,
all or part of the employee's full and fractional shares credited to an
employee's account shall be sold by the Custodian's discount brokerage company
in accordance with the twice-weekly or other established schedule for sale of
such shares. The employee shall pay the brokerage company's charge for such
sale.

    9.  Records and Statements.  The Company shall keep records of payroll
deductions during the year and transmit the records to the Custodian after the
Purchase Date. Each employee shall receive a quarterly statement within 30 days
after the end of each quarter which shows the share value and activity in the
employee's account. Participants will be furnished such other reports and
statements, and at such intervals, as the Board of Directors shall determine
from time to time.

    10.  Expenses of the Plan.  The Company will pay all expenses, except
brokerage fees on sales of shares, incident to operation of the Plan, including
costs of record keeping, accounting fees, legal fees, commissions and issue or
transfer taxes on purchases pursuant to the Plan.

    11.  Rights Not Transferable.  Rights to purchase shares under this Plan
shall not be transferable or assignable by the employee except by will or by the
laws of descent and distribution of the state or country of the employee's
domicile at the time of death and shall be exercisable during the employee's
lifetime only by the employee.

    12.  Limitations on Rights to Purchase Shares.  

    (a) Except as provided in Sections 12(b) and 12(c) of the Plan, no shares
may be purchased under the Plan unless the purchaser is employed by the Company
or a Participating Subsidiary on the Purchase Date and shall have been so
employed continuously since the Grant Date.

    (b) If the employee's employment by the Company or a Participating
Subsidiary is terminated by death, any shares available for purchase by the
employee may be purchased on the Purchase Date. To the extent shares available
for purchase by a deceased employee are not purchased on the Purchase Date, all
further rights to purchase shares pursuant to the offering shall cease and
terminate.

    (c) If the employee's employment by the Company or a Participating
Subsidiary is terminated by retirement on or before September 30, in the year in
which the Grant Date occurs, any shares available for purchase by the employee
may be purchased on the last business day of the second full calendar month
after the month in which the employee's retirement date occurs (the "Special
Purchase Date"). To the extent shares available for purchase by an employee
retiring on or before September 30, in the year in which the Grant Date occurs,
are not purchased on the Special Purchase Date, all further rights to purchase
shares pursuant to the offering shall cease and terminate, and accumulated
deductions will be refunded.

    If an employee's employment by the Company or a Participating Subsidiary is
terminated by retirement after September 30, in the year in which the Grant Date
occurs, any shares available for purchase by the employee may be purchased on
the Purchase Date. To the extent shares available for

3

--------------------------------------------------------------------------------

purchase by an employee retiring after September 30, in the year in which the
Grant Date occurs are not purchased on the Purchase Date, all further rights to
purchase shares pursuant to the offering shall cease and terminate.

    For purposes of this provision, retirement means termination of employment
on or after the normal retirement date under the Precision Castparts Corp.
Retirement Plan (age 65 at January 1, 1998).

    13.  Dividends and Other Distributions.  Dividends and other distributions,
if any, on shares held by the Custodian shall be paid to the Custodian and held
by it for the account of the respective employees entitled to them. Cash
dividends or distributions paid to the Custodian shall be reinvested in Company
shares in proportion to the number of shares held in the employees' accounts.
Dividends and other distributions, if any, on shares held directly by employees
shall be issued currently to the employees entitled to them.

    14.  Voting and Shareholder Communications.  In connection with voting on
any matter submitted to the shareholders of the Company, the Custodian shall
vote the shares it holds for each employee's account in accordance with
instructions from the employee or, if requested by an employee, shall furnish to
the employee a proxy authorizing the employee to vote the shares. Copies of all
general communications to shareholders of the Company shall be sent to employees
participating in the Plan. Share voting shall apply to shares held in accounts
beginning in the calendar year after the Purchase Date.

    15.  Responsibility.  Neither the Company, its Board of Directors, any
Participating Subsidiary, nor any officer or employee of any of them shall be
liable to any employee under the Plan for any mistake of judgment or for any
omission or wrongful act unless resulting from willful misconduct or intentional
misfeasance.

    16.  Conditions and Approvals.  The obligations of the Company under the
Plan shall be subject to compliance with all applicable state and federal laws
and regulations, the rules of any stock exchange on which the Company's
securities may be listed, and the approval of federal and state authorities or
agencies with jurisdiction in the matter. The Company shall use its best efforts
to comply with such laws, regulations, and rules and to obtain required
approvals.

    17.  Amendment of the Plan.  The Board of Directors may from time to time
amend the Plan in any and all respects, except that without the affirmative vote
of the holders of a majority of the shares of the Company voting on the
amendment at a validly held meeting of shareholders, the Board of Directors may
not (a) increase the number of shares reserved for the Plan (except for
adjustments in the event of stock dividends, stock splits, combinations of
shares, recapitalizations, or other changes in the outstanding Common Stock),
(b) extend the term of the Plan, (c) decrease the purchase price of shares
offered pursuant to the Plan, (d) materially increase benefits accruing to
employees under the Plan, or (e) materially modify eligibility requirements
under the Plan.

    18.  Termination of the Plan.  The Plan shall terminate when all of the
shares reserved for purposes of the Plan have been purchased, or December 31,
2007, whichever is earlier, provided that the Board of Directors in its sole
discretion may at any time terminate the Plan without any obligation on account
of such termination, except that such termination shall not affect outstanding
rights to purchase shares. With the consent of the shareholders, additional
Common Stock may be reserved for the Plan or the Plan may be readopted.
Notwithstanding anything in the Plan to the contrary, in the event of a change
in control of the Company, if the Board of Directors determines that the
operation or administration of the Plan could prevent participating employees
from obtaining the benefit of the timely exercise of their options under the
Plan, the Plan may be terminated in any manner deemed by the Board of Directors
to provide equitable treatment to participating employees. Equitable treatment
may include, but is not limited to, (i) the setting by the Board of Directors of
an interim purchase date

4

--------------------------------------------------------------------------------

or (ii) the payment to each participating employee of the amount of
contributions standing to such participating employee's account as of the date
of the change in control, plus, except in the case of a participating employee
who is subject to Section 16(b) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), an additional amount equal to the product of
(A) the number of full shares of Common Stock that could have been purchased for
the participating employee immediately prior to the change in control with the
contributions standing to such participating employee's account as of the date
of the change in control at the purchase price (determined under Section 7) as
of the Grant Date (the "Purchase Price") and (B) the excess, if any, of the
highest price paid per share of Common Stock in connection with the change in
control of the Company over the Purchase Price.

    For purposes of the Plan, a "change in control" of the Company shall have
occurred if:

    (a) any "person," as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 20 percent of
the combined voting power of the Company's then outstanding securities;

    (b) during any period of two consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board of Directors, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a), (c) or (d) of this
section) whose election by the Board of Directors or nomination for election by
the Company's shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

    (c) the shareholders of the Company approve a merger or consolidation of the
Company with any other company, other than (1) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
50 percent of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no "person"
(as hereinabove defined) acquires more than 20 percent of the combined voting
power of the Company's then outstanding securities; or

    (d) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company's assets.

    19.  Tax Withholding.  Each participant who has purchased shares under the
Plan shall immediately upon notification of the amount due, if any, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state and
local tax withholding determined by the Company to be required. If the Company
determines that additional withholding is required beyond any amount deposited
at the time of purchase, the participant shall pay such amount to the Company on
demand. If the participant fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to the
participant, including salary, subject to applicable law.

    20.  Effective Date.  This Plan shall become effective January 1, 1998 (the
"Effective Date") provided that it shall not become effective until it has been
approved by the affirmative vote of the holders of a majority of the shares of
the Company.

5

--------------------------------------------------------------------------------



QuickLinks


PRECISION CASTPARTS CORP. 1998 EMPLOYEE STOCK PURCHASE PLAN As Amended
